Citation Nr: 0717033	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-25 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for speech impairment claimed as due to excessive radiation 
therapy and/or negligence during surgical procedure(s) for 
laryngeal cancer at a VA facility in 1990.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for speech impairment (dysphonia) due to 
excessive radiation therapy or other negligence on the part 
of VA with regard to treatment for the veteran's laryngeal 
cancer.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

Unaware that the veteran had passed away, the Board remanded 
the matter to the RO in March 2007.  Thereafter, evidence was 
obtained which confirmed that the veteran's death pre-dated 
the March 2007 remand and the case was returned to the Board 
for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran had active service from March 1945 to 
December 1946.  

2.  Prior to issuing a decision on the merits of the 
veteran's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for speech impairment claimed as due to 
excessive radiation therapy and/or negligence during surgical 
procedure(s) for laryngeal cancer, the Board received notice 
that the veteran died in May 2006, during the pendency of the 
appeal.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Board received notice 
that the veteran died in May 2006.  

As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


